 In the MatterofARMOURAND COMPANY OF DELAWARE, OPERATINGUNDER THE TRADE NAMEOFARMOURLEATHER COMPANYandLOCAL220,INTERNATIONALFUR& LEATHER WORKERS UNION, AFFILIATEDWITH THEC.I.O.Case No. R-2865.-Decided September5, 1941Jurisdiction:tanning industry.Investigation and Certification of Representatives:existence of question:inability of union to prove authority except by Board's assistance;electionnecessary.Unit Appropriate for Collective Bargaining:allmaintenance and productionemployees at the tannery,excluding supervisory and clerical employees; nocontroversy as to.Mr. Paul E. Blanchard,of Chicago, Ill., for the Company.Mr. Harry Millstone,ofWilliamsport, Pa.,Mr. Oscar Oberther,of Ridgway, Pa., andMr. Lyle LaVerne Swanson,of Dagus Mines,Pa., for the Union.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn June 20, 1941, Local 220, International Fur & Leather WorkersUnion, affiliated with the C. I. 0., herein called the Union, filed withthe RegionalDirector for the Sixth Region (Pittsburgh, Pennsyl-vania)a petition alleging that a question affecting commerce hadarisenconcerning the representation of employees of Armour andCompany of Delaware, operating under the trade name of ArmourLeather Company,' St. Mary's, Pennsylvania, herein called the Com-pany, and requesting an investigation and certification of represent-ativespursuant to Section 9 (c) of the National Labor Relations Act,49 Stat. 449, herein called the Act.On July 28, 1941, the NationalLabor Relations Board, herein called the Board, acting pursuantto Section 9 (c) of the Act and Article III, Section 3, of National'The Company'sname on thepetition andother formal papers appears erroneously asArmourLeather Company.Such papers were amended by stipulation at the hearing.35 N. L. R. B., No. 45.208 ARMOUR AND COMPANY OF DELAWARE209Labor Relations Board Rules and Regulations-Series 2, as amended,ordered an investigation and authorized the Regional Director toconduct it and to provide for an appropriate hearing upon due notice.On August 4, 1941, the Acting Regional Director issued a noticeof hearing, copies of which were duly served upon the Company andthe Union.Pursuant to notice, a hearing was held on August 11,1941, at Ridgway, Pennsylvania, before Harry Brownstein, the TrialExaminer duly designated by the Chief Trial Examiner.The Conl-pany was represented by, counsel, the Union by representatives, andall participated in the hearing.Full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing upon the issues was afforded both parties.During the course ofthe hearing the Trial Examiner ruled on the admissibility of evidence.No motions were made.The Board has reviewed the rulings of theTrial Examiner and finds that no prejudicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYArmour and Company of Delaware, operating under the trade nameof Armour Leather Company, is engaged in the production of leather,cattle hair, and fleshings at a tannery 'at St. Mary's, Pennsylvania:The principal raw materials used in the production process at the tan-nery consists of hides, tanning material, tanning' supplies, and coal.During 1940 the Company purchased, for use at the tannery, rawmaterialsvalued in excess of $925,000, about 93 per cent of which wereshipped from points outside Pennsylvania.During the same periodthe Company finished at the tannery, products valued in excess of$1,186,000 and weighing about 5,940,000 tons.Of these products about41 per cent in tonnage volume were sold and shipped from the tanneryto points outside Pennsylvania.The Company admits that it isengaged in commerce at the tannery within the meaning of the Act.II.THE ORGANIZATION INVOLVEDLocal 220, International Fur & Leather Workers Union, is a labororganization affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn June 10, 1941, the Union, claiming to represent a majority ofproduction and maintenance employees at the tannery, requested the 210DECISIONSOF NATIONAL 'LABOR RELATIONS BOARDCompany's consent to an election to prove its claim.On June 19, 1941,the Company refused its consent to an election and suggested that theUnion file a petition for investigation with the Board.The Unionthereafter filed the petition in this proceeding.A statement prepared by the Regional Director and introduced intoevidence at the hearing discloses that the Union represents a substanMtial number of employees in the appropriate unit.'We find that a question has arisen concerning the representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which has arisen,occurring in connection with the operations of the Company describedin Section I above, has a close, intimate, and substantial relation totrade, traffic, and commerce among the several States and tends to leadto labor disputes burdening and obstructing commerce and the freeflow of commerce.V.THE APPROPRIATE UNITThe Union contends that all production and maintenance employeesat the Company's tannery, excluding clerical and supervisory em-ployees, constitute an appropriate unit.At the hearing the Companyexpressed no opinion with respect to the proposed unit or any otherunit.We find that all production and maintenance employees of the Com-pany at its St. Mary's, Pennsylvania, tannery, excluding clerical andsupervisory employees, constitute a unit appropriate for the purposesof collective bargaining.We further find that said unit will insure toemployees of the Company the full benefit of their right to self-organi-zation and to collective bargaining and otherwise effectuate the policiesof the Act. ,VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation can best be re-solved by, and we shall accordingly direct, an election by secret ballot.The Union desires that eligibility for voting in the election be fixedin accordance with the tannery pay roll dated August 9, 1941, whichwas introduced in evidence.The Company did not object to the useof such pay roll to determine voting status in the election.Accord-ingly, those eligible to vote in the election shall be employees in the2 The Union submitted to the Regional Director 91 applications for membership, 85ofwhich bear names of employees on the tannery pay roll of June 28, 1941. Thereare about 101 employees in the unit hereinafter found appropriate. ARMOUR AND COMPANY OF DELAWARE211appropriate unit who were employed during the pay-roll period endingAugust 9, 1941, subject to such limitations and additionsas areherein-after set forth in the Direction of Election.Upon the basis of the above findings of fact and upon the entirerecord inthe case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Armour and Company of Delaware, operat-ing under the trade name of Armour Leather Company, at its St.Mary's, Pennsylvania, tannery, within the meaning of Section 9 (c)and Section 2 (6) and (7) of the Act.12.All production and maintenance employees of Armour and Com-pany of Delaware, operating under the trade name of Armour LeatherCompany, at its St. Mary's, Pennsylvania, tannery, excluding clericaland supervisory employees, constitute a unit appropriate for the pur-poses of collective bargaining, within the meaning of Section 9 (b)of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 8, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Armour and Company of Delaware, operating under the tradename of Armour Leather Company, St. Mary's, Pennsylvania, an elec-tion by secret ballot shall be conducted as early as possible, but notlater than thirty (30) days from the date of this Direction of Election,under the direction and supervision of the Regional Director for theSixth Region, acting in this matter as agent for the National LaborRelations Board and subject to Article III, Section 9, of said Rulesand Regulations, among all production and maintenance employees ofthe Company at its St. Mary's, Pennsylvania, tannery, who were em-ployed during the pay-roll period ending August 9, 1941, includingemployees who did not work during such pay-roll period because theywere ill or on vacation or in the active military service or training ofthe United States, or temporarily laid off, but excluding clerical andsupervisory employees and employees who have since quit or been dis-charged for cause, to determine whether or not they desire to be repre-sented by Local 220, International Fur & Leather Workers Union,affiliated with the C. 1. 0., for the purposes of collective bargaining.451270-42-vol 35--15